NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2774-17T2


MCDONALD INFORMATION
SERVICES, INCORPORATED,

         Plaintiff-Respondent,

v.

IKNOW, LLC (a Delaware
Limited Liability Company),

         Defendant-Appellant,

and

INCODA CORP., LLC (a Delaware
Limited Liability Company),
BERNARD L. PALOWITCH, JR.,
and VIJAY RAGAVAN,

     Defendants.
_______________________________

                   Submitted December 6, 2018 – Decided July 8, 2019

                   Before Judges O'Connor and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-0439-14.
                Webber McGill, LLC, attorneys for appellant (James K.
                Webber and Christena A. Lambrianakos, on the briefs).

                Riker Danzig Scherer Hyland & Perretti, LLP,
                attorneys for respondent (Frank J. Vitolo, of counsel
                and on the brief; Thomas M. Kenny, on the brief).

PER CURIAM

      In this action for breach of contract, defendant Iknow, LLC appeals from

a January 9, 2018 judgment entered in favor of plaintiff McDonald Information

Services, Inc. for $455,000, plus interest and costs. Although there are three

other defendants, for the balance of the opinion the term defendant shall refer to

Iknow only. We affirm.

      The evidence adduced during the five-day bench trial revealed plaintiff is

in the business of collecting unfavorable information about individuals and

entities that might be of interest to others and, in particular, financial

institutions.     Plaintiff places the information it collects into its "negative

database" and sells certain negative data to third parties for a profit.

      Plaintiff purchased software it believed would enhance its ability to search

for and collect adverse information about people and entities that it could add to

its database. However, plaintiff was unable to launch, implement, and use the

software. Defendant is in the information technology business, and plaintiff

contracted with defendant to make the software efficacious to it.

                                                                           A-2774-17T2
                                         2
      The pertinent contract the parties entered into is referred to as the

"Contract II" (contract). According to its witnesses, plaintiff paid defendant

over $390,000 for its services, but defendant failed to deliver that which plaintiff

bargained for under the terms of the contract, specifically, installing and making

the software workable.      Defendant's witnesses testified that defendant did

perform its obligations under the contract.

      In its complaint, plaintiff asserted various causes of action against

defendant, including breach of contract. Defendant filed a counterclaim alleging

it was entitled to damages because plaintiff had been unjustly enriched by the

services it provided to plaintiff, and that the doctrine of promissory estoppel

precluded plaintiff from recovering against defendant.

      By the end of the trial, all causes of action in plaintiff's complaint had

been dismissed, except for its claim for breach of contract. After the trial, the

court issued a comprehensive written opinion setting forth its findings of fact

and conclusions of law. The court found plaintiff proved its cause of action

against defendant for breach of contract and that plaintiff was entitled to

damages in the amount of $455,000. The court rejected the allegations in

defendant's counterclaim.




                                                                           A-2774-17T2
                                         3
      On appeal, defendant contends:         (1) plaintiff's evidence "was not

competent on the main issue;" (2) plaintiff's witnesses were not competent to

contradict defendant's witnesses on any technical issue; (3) the trial court's

decision was inconsistent with a prior ruling; and (4) defendant is entitled to a

retrial on its counterclaim for unjust enrichment.

      Final determinations made by the trial court "premised on the testimony

of witnesses and written evidence at a bench trial" are reviewed in accordance

with a deferential standard.    D'Agostino v. Maldonado, 216 N.J. 168, 182

(2013). "[W]e do not disturb the factual findings and legal conclusions of the

trial judge unless we are convinced that they are so manifestly unsupported by

or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice[.]" Seidman v. Clifton Sav. Bank, S.L.A.,

205 N.J. 150, 169 (2011) (second alteration in original) (quoting In re Trust

Created By Agreement Dated December 20, 1961, 194 N.J. 276, 284 (2008)).

However, a trial court's legal determinations are not entitled to any special

deference and are reviewed de novo.         D'Agostino, 216 N.J. at 182 (citing

Manalapan Realty, LP v. Twp. Comm., 140 N.J. 366, 378 (1995)).

      After reviewing the record and applicable legal principals, we conclude

defendant's arguments are without sufficient merit to warrant discussion in a


                                                                         A-2774-17T2
                                        4
written opinion. R. 2:11-3(e)(1)(E). We find no basis to disturb the trial court's

decision.

      Affirmed.




                                                                         A-2774-17T2
                                        5